         Any request for attorneys’ fees must be accompanied by supporting documentation. “In
this circuit, a proper fee request ‘entails submitting contemporaneous billing records
documenting, for each attorney, the date, the hours expended, and the nature of the work done.’”
Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015) (quoting Wolinsky,
900 F. Supp. 2d at 336).

        Absent special circumstances, the Court will not approve any settlement agreement that is
filed under seal or in redacted form. See id. at 177 n. 44. In addition, absent compelling
circumstances, the Court will not approve settlement agreements containing sweeping non-
disclosure provisions, see id. at 179–80; Flood v. Carlson Rests. Inc., No. 14 Civ. 2740, 2015
WL 4111668, at *2 (S.D.N.Y. July 6, 2015), or broad releases waiving claims having no relation
to FLSA issues, see Flood, 2015 WL 4111668, at *2.

       Any pending motions are moot. All conferences are vacated.

       SO ORDERED.

Dated: January 30, 2020
       New York, New York




                                               2
